Casey, J.
After giving a voluntary statement confessing that he had touched the vagina of a four-year-old, petitioner was arrested on the charge of sexual abuse in the first degree and placed in the custody of respondent on October 1, 1996. Thereafter he moved, by order to show cause dated November 20, 1996, for release on his own recognizance pursuant to CPL 190.80. The basis of petitioner’s motion was that he had been held in custody more than 45 days without presentation of the case to the Grand Jury.
After a hearing, County Court (Nicandri, J.) determined that good cause existed and, by order entered November 25, 1996, denied the order of release subject to renewal if the People failed to indict petitioner within 30 days. Two days later, petitioner brought a writ of habeas corpus in Supreme Court seeking his release for the same reason. After oral argument, the court declined to disturb County Court’s ruling and, consequently, dismissed the writ. Petitioner appeals, arguing that good cause had not been shown which warranted the writ’s dismissal.
We have examined the record and conclude that the appeal *656must be dismissed as moot. During the pendency of this appeal, petitioner was indicted by the Grand Jury for the crime with which he was charged. Accordingly, he is no longer entitled to the relief requested in his habeas corpus application (see, People ex rel. Woodworth v Campbell, 176 AD2d 1141; People ex rel. Hodge v Fischer, 33 AD2d 956). We further find no exception to the mootness doctrine applicable to this case (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714; People ex rel. Thompson v Campbell, 211 AD2d 942, lv denied 86 NY2d 701).
Cardona, P. J., Peters, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.